DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 1/11/2022 has been entered.

Response to Amendment
Applicants’ response filed 1/11/2022 did not include any claim amendments.  Applicants’ arguments addressed below do not overcome the 35 USC 103 rejection over Shirazi in view of Tsutsui as evidenced by EHC from the office action mailed 8/23/2021; therefore this rejection is maintained below.  The IDS issues from the office action mailed 8/23/2021 were not addressed and are therefore maintained below.    

Information Disclosure Statement
4.            The information disclosure statement filed 3/2/2021 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is 

5.	The information disclosure statement (IDS) submitted on 7/20/2021 was filed after the mailing date of the non-final office action on 3/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

8.	Claims 1-8, 11-14, 16-22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Shirazi et al., US Patent Application Publication No. 2007/0078070 (hereinafter referred to as Shirazi) in view of Tsutsui et al., US Patent No. 4,704,491 (hereinafter referred to as Tsutsui) as evidenced by NPL document entitled ExxonMobil Group II/II+ EHC Base Stocks Data Sheet (hereinafter referred to as EHC).    
Regarding claims 1-8 and 11, Shirazi discloses a lubricating oil composition for use as engine multigrade fluids and transmission fluids (see Abstract and Claim 27 of Shirazi) comprising;
a mixture of Group II base oils including 30 wt% or greater of a Group II base stock, such as, EHC 45 which has a VI of 113-119, a pour point of -18°C and a KV40 of 21.75 cSt (first base stock as recited in claims 1, 5 and 7-8) (Para. [0027]-[0033] and see Claim 20 of Shirazi and see EHC),  
adding to the base oil mixture 0.01 to 6 wt% of a viscosity index improver, such as, an ethylene/propylene copolymer (as recited in claim 1) (Para. [0106]-[0109]), 
1 to 99 wt% of a PAO base stock having a viscosity index of 125 (as recited in claim 1) (see Abstract and Tables 3 and 6, Para. [0034]-[0056] and [0075]), and     
0.1 to 49 wt% of an additive package which includes detergents (as recited in claim 1) (see Tables 6-7 and Para. [0091]). 
Shirazi discloses all the limitations discussed above including additional medium Group II base oils, such as, EHC 60 (as recited in claims 6-8), but Shirazi does not explicitly disclose the viscosity index of the lubricating oil composition, the ethylene 
Tsutsui discloses a lubricant composition comprising as an additive or a base oil concentration of an ethylene/propylene copolymer having an ethylene content of 55 mol% and a Mw/Mn of 1.60 and a viscosity index of 130 to 350 (as recited in claims 1 and 18) (see Abstract and Col. 4/L. 55-58, Col. 12/L. 36-39 and Example 11).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the copolymer of Tsutsui in the composition of Shirazi as it is a simple substitution of one known element for another in order to obtain predictable results which include enhanced viscometric properties, a high ignition point and a low pour point (Col. 4/L. 41-44 of Tsutsui) .    
The combination of Shirazi/Tsutsui do not explicitly disclose the viscosity index of the driveline fluid as recited in claim 1.  It is the position of the examiner that based on the viscosity index of the base oil and the viscosity index improver that the combination inherently teaches a viscosity index that would at least overlap the range recited in claim 1.   
The combination of Shirazi/Tsutsui do not explicitly disclose the percentage loss of kinematic viscosity at 100°C as recited in claim 1.  It is the position of the examiner that this limitation would be inherently found in the modified composition represented by Shirazi/Rosenbaum as the modified composition discloses all the limitations of claim 1.  It is noted that a prima facie case of obviousness has been established when the reference discloses all the limitations of a claim except for a property and the examiner cannot determine whether or not the reference inherently possesses properties that In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See also   In re Best, 195 USPQ 430,433 (CCPA 1977) as to the providing of this rejection under 35 USC 103.  The same rationale is used to reject claims 2-4 and 11.  

Regarding claims 12-14, 16-22 and 24-28, see discussion above.

Response to Arguments
9.	Applicants’ arguments filed 1/11/2022 regarding claims 1-8, 11-14, 16-22 and 24-28 have been fully considered and are not persuasive.  
	Applicants argue that claim 1 is not read on by the references discussed above as the references do not include a concentration of the ethylene propylene copolymer within the claimed range.  This argument is still not persuasive.  When looking at Table 4 of Tsutsui the concentration of the liquid copolymer is disclosed and the examples therein include 8 and 16 wt% concentration of the copolymer which is within he claimed ranges.    
Applicants also argue that the instant application demonstrates unexpected results and as such overcomes the obviousness rejection set forth.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two 
Regarding the first criteria – applicants have compared their formulations against the closest prior art as shown by the Affidavit signed by Hyun-Soo Hong on 2/26/2021 as was previously discussed and the Affidavit signed by Brian Filippini on 1/6/2022.  From Figure 1, however, it seems evident that increasing the concentration of PAO base oil in relation to Group II base oil leads to superior traction coefficient results.  This is hardly unexpected.  PAO base oils are well-known for having better viscous properties in relation to Group II base oils.      
Regarding the second criteria – the claims are still not commensurate in scope with the data provided.  For example, the example formulations from the instant specification require very specific ethylene-propylene copolymers present in a lubricant composition which provides very specific properties to the lubricant composition which are either broadly recited or not at all recited in the instant claims.  This is still the case.  For these reasons applicants have not fulfilled this criteria in the unexpected results analysis.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771